Title: Indenture with William Gray, 25 December 1789
From: Washington, George Augustine,Gray, William
To: 


          
            [Fairfax County, Va., 25 December 1789]
          
          This Indenture of a Lease made this twenty-fifth day of December Anno Domini one thousand seven hundred and eighty nine by & between George A: Washington, for and in behalf of George Washington Esq. as his true and Lawful Attorney, on the one part and William Gray on the other part, both of the County

of Fairfax and Commonwealth of Virginia, Witnesseth that the said George A: Washington for and in consideration of the Rents and covenants, herein after mention’d to be paid and performed on the part of the said William Gray—doth lease and to farm let, unto the said William Gray for the term of one year from the above mentiond date—A certain tract or parcel of Land belonging to the said George Washington Esq. of Mount Vernon, laying in said County of Fairfax and occupied last year by said Gray & John Robinson and being part of a tract formerly known by the name of the Chappel Land.
          For and in Consideration of the above being done on the part of sd George A. Washington the said William Gray doth agree to pay unto the sd George A: Washington the full and just sum of ten pounds Virginia Currency in Specie, or the amount thereof in Wheat deliverd into the Mill of George Washington Esq. of Mount Vernon at the market price provided the wheat is deliverd on or before the expiration of the Lease—Said William Gray doth also promise and agree that he will work no greater number of hands on said Land than he did last year, which consisted of himself, his Children & one Negroe—that he will not clear up any more of said Land than what is now cleared—that he will cut no timber off said Land more than is absolutely necessary for repairing the fences of sd Land and that the laps of such Trees shall be made use of for fuel—that he will sell or remove no wood or Timber from the Land—that he will make no more Tobacco than will be made use of in Chewing and smoaking in his own family—that he will make no waste of any kind on said Land—and lastly that he will at the expiration of the year peacibly & quietly give up & quit said premises unless the parties should agree to continue a lease for a longer term.
          In testimony of all these things, and for the true and faithful performance of them, the parties have hereunto interchangeably set their hands and seals, the day and year first written. Done in presence of—
          
            Geo: A. Washington
            William Gray
          
        